The plaintiff in error, Clay Fisher, *Page 370 
was charged with the illegal transportation of intoxicating liquor. At a trial to a jury he was found guilty, and his punishment fixed at 30 days in jail and a fine of $200. No briefs have been filed supporting this appeal. An examination of the record discloses that the information was in all respects sufficient, that there was competent evidence to support the charge, that the instructions given were germane to the proof, and that the accused otherwise had a fair trial. The judgment of the trial court is affirmed.